          Case 1:20-cv-01580-RCL Document 31 Filed 06/19/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA



 UNITED STATES OF AMERICA,

                             Plaintiff,
     v.                                               Case No. 20-cv-1580 (RCL)
 JOHN R. BOLTON,

                             Defendant.




                              CERTIFICATE RULE LCvR 26.1

       I, the undersigned, counsel of record for amici curiae the Reporters Committee for

Freedom of the Press, the Association of American Publishers, Inc., Dow Jones & Company,

Inc., The New York Times Company, and The Washington Post certify that to the best of my

knowledge and belief:

       1. The Reporters Committee for Freedom of the Press is an unincorporated association of

reporters and editors with no parent corporation and no stock.

       2. The Association of American Publishers, Inc. (“AAP”) is a nonprofit organization that

has no parent and issues no stock.

       3. Dow Jones & Company, Inc. (“Dow Jones”) is an indirect subsidiary of News

Corporation, a publicly held company. Ruby Newco, LLC, an indirect subsidiary of News

Corporation and a non-publicly held company, is the direct parent of Dow Jones. News

Preferred Holdings, Inc., a subsidiary of News Corporation, is the direct parent of Ruby Newco,
           Case 1:20-cv-01580-RCL Document 31 Filed 06/19/20 Page 2 of 2




LLC. No publicly traded corporation currently owns ten percent or more of the stock of Dow

Jones.

         4. The New York Times Company is a publicly traded company and has no affiliates or

subsidiaries that are publicly owned. No publicly held company owns 10% or more of its stock.

         5. WP Company LLC d/b/a The Washington Post is a wholly-owned subsidiary of Nash

Holdings LLC, a holding company owned by Jeffrey P. Bezos. WP Company LLC and Nash

Holdings LLC are both privately held companies with no securities in the hands of the public.

         These representations are made in order that judges of this court may determine the need

for recusal.

Dated: June 19, 2020                          Respectfully submitted,

                                                     /s/ Bruce D. Brown
                                                     BRUCE D. BROWN
                                                     DC Bar No. 457317
                                                     bbrown@rcfp.org
                                                       Counsel of Record for Amici Curiae
                                                     REPORTERS COMMITTEE FOR
                                                     FREEDOM OF THE PRESS
                                                     1156 15th Street NW, Suite 1020
                                                     Washington, DC 20005
                                                     Telephone: 202.795.9300




                                                 2
